Case: 21-1869    Document: 25     Page: 1   Filed: 09/23/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                FREDERICK C. FERMIN,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1869
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-6360, Judge Coral Wong Pi-
 etsch.
                 ______________________

                Decided: September 23, 2021
                  ______________________

    FREDERICK C. FERMIN, San Antonio, TX, pro se.

     MARGARET J. JANTZEN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., TARA K.
 HOGAN; BRIAN D. GRIFFIN, ANDREW J. STEINBERG, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 21-1869     Document: 25     Page: 2    Filed: 09/23/2021




 2                                      FERMIN   v. MCDONOUGH



                   ______________________

     Before TARANTO, HUGHES, and STOLL, Circuit Judges.
 PER CURIAM.
      Frederick Fermin, a veteran of the U.S. Army, appeals
 the decision of the United States Court of Appeals for Vet-
 erans Claims in Fermin v. McDonough, No. 20-6360, 2021
 WL 969211 (Vet. App. Mar. 16, 2021). Mr. Fermin primar-
 ily argues that the Veterans Court erred by permitting the
 Secretary to file an untimely brief and that the 1949 deci-
 sion reducing Mr. Fermin’s disability rating from 100% to
 70% contains clear and unmistakable error (CUE). We lack
 jurisdiction to consider these arguments because they in-
 volve factual determinations or application of law to fact.
                               I
     Mr. Fermin served in the Army from March 1941 to
 September 1945 and from May 1946 to February 1947. In
 February 1947, Mr. Fermin was medically discharged from
 the Army for schizophrenia for which he received a 100%
 disability rating. Following a medical examination that in-
 dicated his condition had improved, that disability rating
 was reduced to 70% in March 1949.
     Mr. Fermin was subsequently awarded a 100% disabil-
 ity rating, effective January 1981, for two new diagnoses,
 Post Traumatic Stress Disorder and bipolar disorder, that
 had previously been diagnosed as schizophrenia. In Sep-
 tember 2004, the regional office denied Mr. Fermin an ear-
 lier effective date for these new diagnoses, and that
 decision became final when Mr. Fermin did not appeal.
     Then in April 2018, Mr. Fermin filed a claim asserting
 CUE in the 1949 and 2004 RO decisions. The CUE claims
 were denied by the RO and the Board. On appeal, the Vet-
 erans Court held that several of Mr. Fermin’s CUE allega-
 tions were raised for the first time and, therefore, the court
 lacked jurisdiction to consider them, while noting that
Case: 21-1869     Document: 25      Page: 3   Filed: 09/23/2021




 FERMIN   v. MCDONOUGH                                       3



 Mr. Fermin was not barred from properly raising them to
 the RO. The Veterans Court affirmed the Board’s decision
 as to the CUE allegations that were properly raised. And it
 denied Mr. Fermin’s request to reject the Secretary’s brief
 as untimely filed.
                               II
     We have limited jurisdiction over appeals from the Vet-
 erans Court. We “decide all relevant questions of law, in-
 cluding interpreting constitutional and statutory
 provisions.” 38 U.S.C. § 7292(d)(1). But we cannot review a
 challenge to a factual determination or a challenge to a law
 or regulation as applied to the facts of a case, except to the
 extent that an appeal presents a constitutional issue. Id.
 § 7292(d)(2); Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010).
                              III
     To the extent that Mr. Fermin disputes the Veterans
 Court’s determination that it lacked jurisdiction to hear
 Mr. Fermin’s new CUE arguments (i.e., the 1949 RO rating
 sheet’s listing of “dementia praecox” rather than schizo-
 phrenia and the misdiagnosis of PTSD with bipolar disor-
 der as schizophrenia), Appellant’s Br. 4, he does not
 contend that the Veterans Court articulated an incorrect
 legal standard, nor could he because the Veterans Court
 properly cited the governing standard. See Fermin, 2021
 WL 969211, at *4–5 (citing Jarrell v. Nicholson, 20 Vet.
 App. 326, 333 (2006) and Andre v. Principi, 301 F.3d 1354,
 1361 (Fed. Cir. 2002)). Rather, his arguments go to the Vet-
 erans Court’s application of that standard, a question we
 lack jurisdiction to consider.
      Likewise, Mr. Fermin’s argument that the Secretary
 filed an untimely brief is also an application of law to fact
 that we cannot consider. And to the extent he attempts to
 reframe this issue (or other asserted regulatory or statu-
 tory violations) as a constitutional challenge, we have
Case: 21-1869    Document: 25     Page: 4    Filed: 09/23/2021




 4                                    FERMIN   v. MCDONOUGH



 repeatedly noted that an appellant cannot so evade our ju-
 risdictional limitations. See Helfer v. West, 174 F.3d 1332,
 1335 (Fed. Cir. 1999) (“[An appellant’s] characterization of
 [a] question as constitutional in nature does not confer
 upon us jurisdiction that we otherwise lack.”).
      Finally, Mr. Fermin argues that the RO improperly re-
 duced his 100% disability rating to 70% in its 1949 decision
 and improperly denied an earlier effective date in its 2004
 decision. Appellant’s Br. 4–5, 9. Specifically, Mr. Fermin
 asserts that the 1949 RO rating sheet is CUE because it
 incorrectly characterized Mr. Fermin’s service as “no com-
 bat” and that the RO committed CUE in 2004 by failing to
 inform him of the effective date. Id. The Veterans Court
 affirmed the Board’s decision on these CUE claims, stating
 that Mr. Fermin made no argument to the Veterans Court
 that the Board erred as to those claims. Fermin, 2021 WL
 969211, at *4–5. Mr. Fermin has identified no legal error
 in that affirmance, and we accordingly dismiss.
                             IV
     Because we lack jurisdiction to consider the arguments
 raised on appeal, we dismiss.
                       DISMISSED
 No costs.